Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The AFCP 2.0 amendment filed 2/3/2021 has been entered
Claims 44-63 are allowed.

Allowable Subject Matter
Claims 44-63 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to adjusting individual application data flows according to quality of service.   
Prior art was found for the claims as follows:
Pelletier (US 2010/0284314)
Semper (US 2005/0014509)
Pelletier and Semper teach all the limitations of independent claims 44, 60, and 61, except for the below recently amended similar limitations in the independent claims:   
Receiving, by the base station, from the user device via the scheduled wireless resources, data associated with at least a first application included in a first application type and a second application included in a second application type;

Pelletier, Fig 4, paragraph 36, teaches a buffer status word, with each bit or field corresponding to a different bearer or group of bearers.  The “instructing” limitation above specifies that the data rate is adjusted based on whether the user device is meeting the first quality of service policy associated with the first application and the second quality of service policy associated with the second application.   Before the current AFCP 2.0 amendment specifying that the two applications are of different types, if the applications were of the same type, then the status of the two applications could be represented in a single rb_status field of the buffer status word (Pelletier, paragraph 38), hence Pelletier would teach this limitation as it was before the AFCP 2.0 amendment.    Paragraph 32 of Pelletier teaches that uplink scheduling is dynamic and may be based on status information corresponding to several radio bearer buffers, however if these are buffers of the same application type as in the case outlined above, then Pelletier would not teach the amended limitation.     
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/             Examiner, Art Unit 2412  
/WALLI Z BUTT/             Examiner, Art Unit 2412